Exhibit 10.4

THE BOSTON BEER COMPANY, INC.

COWORKER AGREEMENT

This Coworker Agreement (the “Agreement”) is entered into by and between THE
BOSTON BEER COMPANY, INC., a Massachusetts corporation with its principal place
of business at One Design Center Place, Suite 850, Massachusetts 02210, for
itself and on behalf of all of its subsidiaries and affiliates, including but
not limited to BOSTON BEER CORPORATION, AMERICAN CRAFT BREWERY LLC, ANGRY
ORCHARD CIDER COMPANY LLC, A&S BREWING COLLABORATIVE LLC, DOGFISH HEAD CRAFT
BREWERY LLC, DOGFISH HEAD LLC, DOGFISH INN LLC AND DOGFISH HEAD COMPANIES LLC
(collectively, the “Company”) on the one hand, and George Pastrana (“Coworker”
or “you”), on the other.

In consideration of the employment of the Coworker by the Company, the
Coworker’s eligibility to participate in the Company’s Employee Equity Incentive
Plan, as set forth therein, the Coworker’s eligibility to receive the retention
bonus payment, as described below, the training provided to Coworker, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Coworker hereby agrees with the Company as follows:

1. Duties. The Company hereby agrees to employ the Coworker and the Coworker
hereby accepts such employment in such positions and with such duties and
responsibilities as the Company may from time to time determine. For so long as
they are employed by the Company, the Coworker shall devote themselves to the
affairs of the Company on a full business time basis and shall not engage in any
other business activities, which, either singly or in the aggregate, materially
interfere with their duties to the Company. Coworker agrees to perform their
duties diligently, competently and in the best interests of the Company. The
Company reserves the right to modify the duties of the Coworker from time to
time, in its discretion.

2. Compensation.

(a) In consideration for the performance by the Coworker of their duties
hereunder, the Company shall pay to the Coworker such compensation as the
Company may from time to time determine, which the Coworker agrees to accept in
full payment for their services. The Coworker shall also be entitled to
participate in such coworker incentive programs as shall be adopted from time to
time by the Company in its discretion for its coworkers generally, subject to
such eligibility requirements and other restrictions and limitations contained
in such programs. Such compensation shall include an annual salary, paid to
Coworker in accordance with the Company’s usual payroll practices (the “Base
Salary”), and such annual bonus as the Company, in its sole discretion, elects
to pay Coworker, if any.

(b) Coworker shall be eligible to receive a one-time retention bonus in the
amount of $206,000, less applicable taxes, withholdings, and deductions (the
“Retention Bonus”). You will be eligible to receive the Retention Bonus if:
(i) you remain actively employed with the Company through and including July 3,
2020 (the “Retention Period”); and (ii) your performance has been satisfactory,
as determined in the Company’s sole discretion, through the Retention Period
(the “Conditions”). If you satisfy the Conditions, the Company will pay the
Retention Bonus to you in

 

Page 1 of 7



--------------------------------------------------------------------------------

one lump sum cash payment on the first or second regularly scheduled pay date
after the end of the Retention Period. If the Company terminates your employment
without “Cause” (as defined below) before the end of the Retention Period, the
Company will present you with a separation agreement prepared by the Company
containing a general release of claims and other provisions. If you sign and
return the separation agreement by the deadline that will be set forth therein,
the Company will make the Retention Bonus payment to you within thirty (30) days
of the Effective Date of the separation agreement, provided however, that if the
time period set forth in the separation agreement for you to sign and return it
ends in the calendar year following the date of your separation from service,
then such payment shall be made or commence upon the later of the date the
release is so signed, delivered and effective and the first business day of such
following calendar year. The Company will also grant Coworker $206,000 in
equivalent value Restricted Stock Units (“RSUs”), which will be granted within
five (5) business days of July 3, 2019. All applicable terms and conditions
regarding the RSUs shall be set forth in the applicable plan document and grant
agreement.

3. Proprietary Information. The Coworker hereby acknowledge that the techniques,
recipes, formulas, programs, processes, methods, technology, designs and
production, distribution, business and marketing plans, business methods and
manuals, sales techniques and strategies, financial data, training methods and
materials, pricing programs, customer information, contracts or other
arrangements, and any other information of value to the Company that is not
generally known to the public or the Company’s competitors (collectively,
“Proprietary Information”), including any such information developed by the
Coworker during the course of their employment with the Company, are of a
confidential and secret character, of great value and proprietary to the
Company. The Company shall give or continue to give the Coworker access to the
foregoing categories of Proprietary Information as appropriate and necessary to
Coworker’s job duties, so long as the Coworker continues to provide services to
the Company, and permit the Coworker to work thereon and become familiar
therewith to whatever extent the Company in its sole discretion determines. The
Coworker agrees that, without the prior written consent of the Company, they
shall not, during their employment with the Company or at any time thereafter,
divulge to anyone or use to their benefit or to the benefit of any other person
or entity, any Proprietary Information, unless such Proprietary Information
shall be in the public domain in a reasonably integrated form through no fault
of the Coworker. The Coworker further agrees (i) to take all reasonable
precautions to protect from loss or disclosure all documents supplied to the
Coworker by the Company and all documents, notebooks, materials and other data
relating to any work performed by the Coworker or others relating to or
containing the Proprietary Information, (ii) not to make any copies of any of
these documents, notebooks, materials and data, without the prior written
permission of the Company, and (iii) upon termination for whatever reason of the
Coworker’s employment with the Company, or at any other time as requested by the
Coworker, to deliver these documents, notebooks, materials and data forthwith to
the Company, and to delete any copies of electronic information that may remain
in the Coworker’s possession after the provision of copies thereof to the
Company. Proprietary Information includes information in hard copy and
electronic formats. The non-use and non-disclosure restrictions set forth herein
apply to any and all forms of information transmittal, including transmittal
through any and all forms of social media.

 

Page 2 of 7



--------------------------------------------------------------------------------

4. Covenant Not-to-Compete.

(a) During the period commencing on the date hereof and continuing until the
expiration of one (1) year from the date on which the Coworker’s employment with
the Company terminates (the “Restricted Period”), the Coworker shall not,
without the prior written consent of the Company, which consent the Company may
grant or withhold in its sole discretion, directly or indirectly, for their own
account or the account of others, in any geographic areas in which Coworker
provided services to the Company, or about which Coworker obtained Proprietary
Information, as an employee, consultant, partner, officer, director or
stockholder (other than a holder of less than five percent (5%) of the issued
and outstanding stock or other equity securities of an issuer whose securities
are publicly traded), or otherwise, engage in the importing, production,
marketing, sale or distribution to distributors of any beer, malt beverage, hard
cider or other product produced by the Company at any time during the Coworker’s
tenure with the Company, excluding distilled spirits, (i) which is either
produced outside of the United States and imported into the United States or
produced within the United States and (ii) which has a wholesale price within
twenty-five (25%) of the wholesale price of any of the Company’s products,
including but not limited to products marketed under the trade names SAMUEL
ADAMS, TWISTED TEA, ANGRY ORCHARD, TRULY, DOGFISH HEAD and such other trade
names as the Company may use to market its products during the Coworker’s
employment with the Company. The Coworker acknowledges that they have read and
understands this provision, and that they have agreed to it knowingly and
voluntarily, in order to obtain the benefits provided to Coworker by the
Company. Notwithstanding the foregoing, in the event that you breach your
fiduciary duty to the Company, and/or you have unlawfully taken, physically or
electronically, property belonging to the Company, the Restricted Period shall
be twenty-four (24) months from the date of your employment termination

(b) The parties agree that Paragraph 4(a) hereof shall not apply to Coworker
(i) if Coworker is a non-exempt employee of the Company on the date of
termination, and/or (ii) if their employment by the Company is terminated by the
Company without Cause, or pursuant to a reduction in force.

(c) As used herein, the term “Cause” shall mean a termination initiated by the
Company due to the Company’s reasonable dissatisfaction with Coworker’s
performance, entertained in good faith, for such reasons as the Coworker’s lack
of capacity or failure to perform their duties; the Coworker’s insufficient
diligence; failure to conform to usual or expected (within the Company’s
workplace) standards of performance or other conduct; violating this Agreement
or other policies of the Company; other dishonest, culpable or inappropriate
behavior; or due to the needs of the business, all as determined by the Company
in its sole discretion. The foregoing are examples, but not an exhaustive list,
of acts or omissions on which the Company may base its determination that
Coworker’s performance is unsatisfactory and, in the Company’s sole judgment,
merits termination for Cause as defined herein.

(d) Coworker shall provide the Company with thirty (30) days advance written
notice of their voluntary termination of employment. Such notice shall specify
the name of their prospective new employer, their title and job responsibilities
for such new employer, and the date on which such new employment is scheduled to
begin. If Coworker has obtained other employment with a company which may be
covered by Section 4, Coworker shall provide a copy

 

Page 3 of 7



--------------------------------------------------------------------------------

of the offer letter or other agreement with the new employer to the Company.
This notice is also required when Coworker changes jobs during the Restricted
Period. The Company reserves the right to accelerate the Coworker’s termination
date and may, at its sole discretion, cease payment of Base Salary after the
termination date. At or before the termination date, Company shall determine
whether or not it wishes to enforce or waive the non-competition provision in
Section 4(a), and will so notify Coworker of its determination. If the Company
elects to enforce such provision: (i) the Coworker shall comply with
Section 4(a); and (ii) the Company shall pay Coworker, as additional
consideration for their compliance with Section 4(a), the amount of ten thousand
dollars ($10,000), less applicable taxes, deductions, and withholdings;
provided, however, that if the Company determines that the Coworker has violated
or is violating this Section 4(a), the Company’s obligation to pay the
additional consideration shall cease, and the Company may pursue all available
remedies against Coworker.

5. Non-Solicitation of Customers and Coworkers. During the Restricted Period,
the Coworker agrees that they will not, directly or indirectly, for their own
account or on behalf of any other person or entity, (a) solicit, call upon or
accept business from, any customer of the Company with whom Coworker (or any
person supervised or directed by coworker) has had direct personal contact, or
about whom Coworker has learned Proprietary Information or other business
information in the course of Coworker’s employment by the Company (a “Restricted
Customer”); or (b) interfere with the business relationship between the
Restricted Customer and the Company; or (c) solicit, induce, persuade or hire,
attempt to solicit, induce, persuade or hire, or assist any third party in the
solicitation, inducement, persuasion or hiring of, any coworker of the Company
who worked for the Company during Coworker’s tenure with the Company, to leave
the employ of the Company.

6. Coworker Acknowledgements. Coworker hereby acknowledges and agrees that:

(a) It is the practice and policy of the Company to provide its coworkers with
Proprietary Information regarding the business of the Company, to a greater
extent than other companies, in order to achieve success as a company, and in
order to assist Coworker in achieving success as a coworker. Such Proprietary
Information concerns, among other things, information and data relating to
geographic territories and customers throughout the areas in which the Company
conducts its business. Accordingly, the geographic areas and proscribed
activities specified in Section 4 hereof are reasonable, and no greater than
necessary, for the protection of the Company’s legitimate business interests;

(b) Coworker acknowledges that they received this Agreement at least ten
(10) business days prior to the date on which it is effective; and

(c) Coworker acknowledges, and the Company and Coworker agree, that Coworker
shall have the right to consult with an attorney prior to signing this
Agreement, and the Company hereby advises Coworker to consult with an attorney.

7. Works Made for Hire. Coworker agrees that all works of authorship, literary
works (including computer programs), audiovisual works, translations,
compilations, and any other written materials, including but not limited to,
copyrightable works (the “Works”) which are originated or produced by the
Coworker (solely or jointly with others) during their working hours

 

Page 4 of 7



--------------------------------------------------------------------------------

with the Company, in whole or in part, and/or within the scope of, or in
connection with, their employment by the Company will be considered “works made
for hire” as defined by the U.S. Copyright Act (17 USC §101, as amended). All
such works made for hire are and will be the exclusive property of the Company,
and the Coworker agrees to treat all Works as Proprietary Information. In the
event that any Works are not deemed to be “works made for hire,” the Coworker
hereby assigns all of their rights, title, and interest in and to such Works,
including but not limited to, the copyrights therein, to the Company, and agrees
to execute any additional agreements or documents the Company reasonably
determines are necessary to effectuate the assignment of your right, title and
interest in such Works to the Company.

8. Non-Disparagement. Coworker agrees that during their employment by the
Company, and during the Restricted Period and at any time thereafter, Coworker
shall not make any statement, verbally or in writing, or via social media, or
take any action, which has the purpose or effect of disparaging the Company, its
directors, its coworkers, or its products.

9. No Conflicting Obligation. Coworker hereby represents and warrants to the
Company that Coworker (i) is not presently under and will not in the future
become subject to any obligation to any person, entity or prior employer which
is inconsistent or in conflict with this Agreement or which would prevent, limit
or impair in any way Coworker’s performance of their employment with the Company
and (ii) has not disclosed and will not disclose to the Company, nor use for the
Company’s benefit, any confidential information and trade secrets of any other
person or entity, including any prior employer.

10. Remedy for Breach. The Coworker expressly recognizes that any breach or
threatened breach of this Agreement by them will result in irreparable injury to
the Company and agrees that, in addition to any other rights or remedies which
the Company may have, the Company shall be entitled, if it so elects, to
institute and prosecute proceedings in any court of competent jurisdiction
either in law or in equity, to obtain damages for any breach of this Agreement;
to enforce the specific performance of this Agreement by the Coworker; and to
enjoin the Coworker from activities in violation of this Agreement. In any such
action, the Company shall be entitled to recover the costs and attorney’s fees
incurred by it in such action.

11. Training Expense. The Company will provide the Coworker with training to
assist the Coworker in the performance of their duties as a coworker of the
Company, including but not limited to the provision of training materials,
training courses and supervision by experienced coworkers of the Company. The
Coworker agrees, in the event of the Coworker’s voluntary separation of their
employment or the termination of employment by the Company for Cause (as defined
above), to pay the Company (unless otherwise agreed upon at time of training)
$1,000 for each day of training and/or any orientation course provided or paid
for by the Company to the Coworker within the last five (5) years prior to the
date of termination as a means of reimbursing the Company for such training.
Such payment shall, subject to applicable law, be deducted from any monies owed
to the Coworker at the time of their termination, including wages, bonuses,
commissions, and/or the additional consideration set forth in Section 4(d)
above, if any, and the balance, if any, owed by the Coworker shall be paid by
the Coworker promptly as may be required by law. Such reimbursement shall be in
addition to any other remedy at law or in equity which the Company may have for
Coworker’s breach of this Agreement.

 

Page 5 of 7



--------------------------------------------------------------------------------

12. Entire Agreement; Modification. This instrument contains the entire
Agreement between the Company and the Coworker with respect to the subject
matter contained herein and may be altered, amended or superseded only by an
agreement in writing, signed by both parties. No action or course of conduct
shall constitute a waiver of any of the terms and conditions of this Agreement,
unless such waiver is specified in writing, and then only to the extent so
specified. A waiver of any of the terms and conditions of this Agreement on one
occasion shall not constitute a waiver of the other terms and conditions of this
Agreement or of such terms and conditions on any other occasion.

13. Severability. The Coworker and the Company hereby expressly agree that the
provisions of this Agreement are severable and, in the event that any court of
competent jurisdiction shall determine that any provision or covenant herein
contained is invalid, in whole or in part, the remaining provisions shall remain
in full force and effect, and any such provision or covenant shall nevertheless
be enforceable as to the balance thereof to the extent determined by a court of
competent jurisdiction. It is the intent of the parties that if a court of
competent jurisdiction determines that any provision of this Agreement is overly
broad in any respect, that such court reform such provision as minimally
necessary and enforce the provision to the extent the court determines is
reasonable.

14. At-Will Status; Binding Effect; Benefit. The Coworker is at all times an
“at-will” employee of the Company, and nothing herein shall be construed to vary
the “at-will” status of your employment. Sections 3 through 14 and Section 16 of
this Agreement shall survive its termination and the termination of the
Coworker’s employment by the Company. THIS AGREEMENT SHALL BE BINDING UPON THE
COWORKER, WITHOUT REGARD TO THE DURATION OF THEIR EMPLOYMENT BY THE COMPANY, ANY
CHANGES IN THE TERMS AND CONDITIONS OF COWORKER’S EMPLOYMENT (INCLUDING, BUT NOT
LIMITED TO, WITH RESPECT TO COWORKER’S RESPONSIBILITIES, DUTIES, POSITION,
COMPENSATION OR TITLE AND/OR THE ENTITY THAT EMPLOYS THE COWORKER) OR THE
REASONS FOR THE CESSATION OF SUCH EMPLOYMENT (EXCEPT AS PROVIDED IN PARAGRAPH
4(b)(ii)), AND UPON THEIR ADMINISTRATORS, EXECUTORS, HEIRS, AND ASSIGNS, AND
SHALL INURE TO THE BENEFIT OF THE COMPANY AND ITS AFFILIATES AND SUBSIDIARIES,
AND ITS AND THEIR SUCCESSORS AND ASSIGNS.

15. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be considered and have the force and effect of an original.

16. Governing Law. The Company is incorporated in, and has its headquarters
located in, the Commonwealth of Massachusetts, and Coworker’s employment with
the Company is administered from the Company’s Massachusetts headquarters.
Accordingly, the validity, interpretation and performance of this Agreement
shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts. Any dispute between Coworker and the Company
shall be litigated exclusively in the state or federal courts of the
Commonwealth of Massachusetts, to whose jurisdiction Coworker hereby agrees to
submit; provided, however, that if the dispute concerns the restrictive covenant
set forth in Section 4(a), the action shall be venued in Suffolk County,
Massachusetts, or, if applicable, the federal district court in Boston,
Massachusetts. This Agreement shall be considered a sealed instrument under
Massachusetts law.

 

Page 6 of 7



--------------------------------------------------------------------------------

17. Assignment; Successors and Assigns. Neither the Company nor the Coworker may
make any assignment of this Agreement or any interest herein, by operation of
law or otherwise, without the prior written consent of the other party;
provided, however, that the Company may assign its rights under this Agreement
without the consent of the Coworker to an affiliate and/or in the event that
either the Company or its affiliates shall hereafter effect a reorganization,
consolidate with or merge into any other corporation, partnership, organization
or other entity, or transfer all or substantially all of its properties or
assets to any other corporation, partnership, organization or other entity. This
Agreement shall inure to the benefit of and be binding upon the Company and the
Coworker, their respective successors, executors, administrators, heirs and
permitted assigns.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed on
its behalf and the undersigned have hereunto set their hands and seals in
Boston, Massachusetts, all as of the date set forth below.

THE BOSTON BEER COMPANY, INC.

 

By:

 

/s/ David A. Burwick

   

X

 

/s/ George J. Pastrana

David A. Burwick, President & CEO

 

        

 

Signature of Coworker

July 16, 2019

   

George J. Pastrana

Date

   

Print Name of Coworker

      July 16, 2019       Date

 

Page 7 of 7